MEMORANDUM DECISION
                                                                        Mar 09 2015, 9:28 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Patricia Caress McMath                                   Gregory F. Zoeller
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Derrick Morris,                                          March 9, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1408-CR-544
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Linda E. Brown,
                                                               Judge
      Appellee-Plaintiff                                       Case No. 49F10-1403-CM-13602




      Crone, Judge.


                                               Case Summary
[1]   Derrick Morris was found guilty of class C misdemeanor public nudity. He

      challenges the sufficiency of the evidence supporting his conviction and claims


      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-544 | March 9, 2015      Page 1 of 4
      that the trial court erred in admitting evidence of intoxication. Finding that the

      evidence was sufficient to support his conviction and that any error in the

      admission of intoxication evidence was harmless, we affirm.


                                 Facts and Procedural History
[2]   On March 15, 2014, Officer Todd Scroggins with the Indianapolis Metropolitan

      Police Department was working undercover, “looking for homeless people

      engaged in drinking, lewd behavior and disorderly conduct.” Tr. at 9. At

      around 10:00 p.m., Officer Scroggins was in his unmarked police car when he

      observed Morris standing near a building in the 800 block of North Illinois

      Street. The officer got out of his vehicle and approached Morris. As the officer

      got closer, he saw that Morris was holding his penis in one hand and urinating.

      Morris was subsequently arrested and charged with class C misdemeanor public

      nudity. After a bench trial, the trial court found Morris guilty as charged. This

      appeal ensued.


                                     Discussion and Decision

         Section I. The evidence was sufficient to support Morris’s
                                conviction.
[3]   Morris claims that the evidence is not sufficient to support his conviction of

      public nudity. When reviewing a sufficiency of evidence claim, we neither

      reweigh the evidence nor judge witness credibility. Pillow v. State, 986 N.E.2d

      343, 344 (Ind. Ct. App. 2013). “We consider only the evidence most favorable

      to the trial court’s ruling and affirm the conviction unless no reasonable fact-


      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-544 | March 9, 2015   Page 2 of 4
      finder could find the elements of the crime proven beyond a reasonable doubt.”

      Id. (quoting Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012)) (quotation marks

      omitted).


[4]   A person commits class C misdemeanor public nudity when he “knowingly or

      intentionally appears in a public place in a state of nudity.” Ind. Code § 35-45-

      4-1.5. Nudity is defined as the “showing of the human male or female genitals,

      pubic area, or buttocks with less than a fully opaque covering.” Ind. Code § 35-

      45-4-1(d). Morris acknowledges that he was in a public place, but he argues

      that he was not nude because he did not “show his penis” and that his hand

      was holding his penis and thus acted as an “opaque covering.” Appellant’s Br.

      at 3, 5.


[5]   In support of his argument, Morris cites Townsend v. State, 750 N.E.2d 416, 417

      (Ind. App. Ct. 2001), in which we held that the evidence was insufficient to

      support Townsend’s conviction for public indecency (now defined as public

      nudity) because the officer did not see the defendant’s penis after he urinated on

      a building. Here, however, Officer Scroggins testified that he “saw [Morris’s]

      penis in his right hand” and that “[t]here was nothing covering it, nothing in the

      way.” Tr. at 8. In sum, we conclude that the State proved beyond a reasonable

      doubt that Morris knowingly or intentionally showed his penis in a public

      place. Cf. Townsend, 750 N.E.2d at 418 (“Townsend did not cause his penis to

      be seen or otherwise put it on view.”).




      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-544 | March 9, 2015   Page 3 of 4
             Section II. Any error in the admission of intoxication
                           evidence was harmless.
[6]   Finally, Morris argues that the trial court erred when it admitted Officer

      Scroggins’s testimony that he exhibited signs of intoxication. We review a trial

      court’s admission or exclusion of evidence for an abuse of discretion and will

      reverse if the decision is “clearly against the logic and effect of the facts and

      circumstances. Even if the trial court’s decision was an abuse of discretion, we

      will not reverse if the admission constituted harmless error.” Jackson v. State,

      996 N.E.2d 378, 382-83 (Ind. App. Ct., 2013) (citation omitted), trans. denied

      (2014).


[7]   Morris argues that the testimony regarding his intoxication was irrelevant

      because he was not charged with public intoxication. But he does not

      specifically contend that the admission of the evidence was reversible error, and

      we would not find it to be such in light of the overwhelming evidence that he

      showed his penis in a public place. See Ind. Trial Rule 61 (“[N]o error in either

      the admission or the exclusion of evidence … is ground for reversal on appeal…

      unless refusal to take such action appears to the court inconsistent with

      substantial justice. The court at every stage of the proceeding must disregard

      any error or defect in the proceeding which does not affect the substantial rights

      of the parties.”). Therefore, we affirm his conviction.


[8]   Affirmed.


      Friedlander, J., and Kirsch, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-CR-544 | March 9, 2015   Page 4 of 4